DISMISS and Opinion Filed September 23, 2019




                                       S
                              Court of Appeals
                                              In The


                       Fifth District of Texas at Dallas
                                    No. 05-19-00004-CV

        RIDGECREST HOLDINGS, LLC AND 400 SOUTH WALTON WALKER
                 BOULEVARD, DALLAS, TEXAS, Appellants
                                  V.
                       CITY OF DALLAS, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-12419

                            MEMORANDUM OPINION
              Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                               Opinion by Chief Justice Burns
       Before the Court is the parties’ September 13, 2019 agreed motion to dismiss the appeal.

We grant the motion and dismiss the appeal.




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE

190004F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 RIDGECREST HOLDINGS, LLC AND                     On Appeal from the 160th Judicial District
 400 SOUTH WALTON WALKER                          Court, Dallas County, Texas
 BOULEVARD, DALLAS, TEXAS,                        Trial Court Cause No. DC-18-12419.
 Appellants                                       Opinion delivered by Chief Justice Burns,
                                                  Justices Whitehill and Molberg
 No. 05-19-00004-CV       V.                      participating.

 CITY OF DALLAS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered September 23, 2019




                                            –2–